Case 3:18-cv-00347-CAB-MDD Document 320 Filed 04/13/21 PageID.30514 Page 1 of 3




   1
   2
   3
   4
   5
   6                        UNITED STATES DISTRICT COURT
   7                     SOUTHERN DISTRICT OF CALIFORNIA
   8
   9   NUVASIVE, INC., a Delaware                 Case No. 3:18-CV-00347-CAB-MDD
       corporation,
  10                 Plaintiff,
  11                                              ORDER DENYING MOTION
              v.                                  TO STRIKE INVALIDITY
  12                                              CONTENTIONS
       ALPHATEC HOLDINGS, INC., a
  13   Delaware corporation and ALPHATEC [Doc. No. 296]
       SPINE, INC., a California corporation,
  14                 Defendants.
  15
  16
  17
             Before the Court is plaintiff NuVasive Inc.’s motion to strike the invalidity
  18
       contentions of defendants Alphatec Holdings, Inc. and Alphatec Spine, Inc. (jointly
  19
       “Alphatec”). [Doc. No. 296.] NuVasive alleges Alphatec infringes U.S. Patent No.
  20
       8,187,334 (“the ‘334 patent”) and its continuation U.S. Patent No. 8,361,156 (“the
  21
       ‘156 patent”), directed at spinal implants. At the onset of this litigation, Alphatec
  22
       moved for a stay of the proceedings regarding these patents and submitted them to
  23
       the Patent and Trademark Office (“PTO”) for inter partes review (“IPR”). The
  24
       PTO’s final written decision found that Alphatec did not establish its invalidity
  25
       challenges. [Doc. No. 288]
  26
             The stay in the litigation was lifted and Alphatec served updated invalidity
  27
       contentions in accordance with the Court’s scheduling order. In those contentions,
  28

                                                                Case No. 3:18-CV-00347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 320 Filed 04/13/21 PageID.30515 Page 2 of 3




   1 Alphatec challenges the validity of the ‘334 patent and ‘156 patent based on 35
   2 U.S.C. § 102(b), asserting the claimed invention was on sale in the United States
                                                               1
   3 more than a year before the patents’ earliest filing date. Alphatec also challenges
   4 the validity of these patents based on 35 U.S.C. § 112 assertions of indefiniteness.
   5            NuVasive moves to strike these invalidity contentions on the grounds that

   6 Alphatec is statutorily estopped from pursuing these invalidity challenges, as they
   7 could have been brought before the PTO in the IPR. See 35 U.S.C. § 315(e)
   8 (petitioner may not assert that the claim is invalid on any ground that the petitioner
   9 raised or reasonably could have raised during the inter partes review.)
  10            Regarding the section 102(b) contention, NuVasive argues that a NuVasive

  11 marketing document identified in Alphatec’s contentions [Doc. No. 296-4] as part
  12 of its evidence of on-sale bar was easily discoverable and therefore could have been
  13 included Alphatec’s petition for IPR challenging the validity of these patents.
  14 Therefore, NuVasive asserts that Alphatec should be estopped from raising this
  15 defense in this litigation.
  16       This assertion evoking an equitable right is tainted by NuVasive’s own
  17 conduct in this litigation. This District’s patent local rules required NuVasive to
  18 produce with its first preliminary infringement contentions any documents that
  19 evidence offers to sell or sale of the claimed invention prior to the application date
  20 for the patents in suit. Patent L.R. 3.2(a). This “easily discoverable” document from
  21 NuVasive’s own archival website [Doc. No. 296-1, at 13] allegedly evidencing sales
  22 of the invention more than a year before the patent filing date was not produced by
  23 NuVasive in this litigation until the close of fact discovery. NuVasive claims that it
  24 had no institutional knowledge of these earlier sales and therefore never performed
  25 the simple search that resulted in discovery of this document. But NuVasive argues
  26 a diligent search by Alphatec would have discovered it before Alphatec filed for IPR
  27
  28      1
              The parties agree these patents are subject to pre-AIA provisions.

                                                          -2-             Case No. 3:18-CV-00347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 320 Filed 04/13/21 PageID.30516 Page 3 of 3




   1 and therefore Alphatec should be barred now from raising an on-sale bar defense in
   2 this litigation. The Court is not persuaded that NuVasive is excused from the same
   3 level of diligent inquiry regarding first sales of its invention that it seeks to impose
   4 on Alphatec when NuVasive repeatedly verified that the first sales occurred after the
   5 filing date but now concedes that evidence of its earlier sales was easily
   6 discoverable.
   7         Regardless of whether Alphatec could have discovered NuVasive’s marketing

   8 materials that support its evidence of sales one year prior to the patents’ filing date,
   9 NuVasive’s argument fails. IPR is limited to section 102 anticipation and section
  10 103 obviousness challenges based prior art consisting of patents or printed
  11 publications. 35 U.S.C. § 311(b). Challenges based on the on-sale bar, patent-
  12 ineligible subject matter, or on grounds of indefiniteness are properly raised in the
  13 district court. See Synopsys, Inc. v. Mentor Graphics Corp., 814 F.3d 1309, 1316
  14 (Fed. Cir. 2016). The cases cited by NuVasive regarding printed publications
  15 disclosing prior art products or systems for purposes of anticipation or obviousness
  16 challenges that were or could have been offered in an IPR subsequently estopping
  17 those invalidity challenges when a party seeks to substitute the product in lieu of the
  18 publication at trial are not on point. NuVasive as provided no authority that Alphatec
  19 could have raised an on-sale bar challenge or an indefiniteness challenge to the
  20 patents in IPR.
  21       Statutory estoppel does not apply to either the on-sale bar or indefiniteness
  22 challenges asserted by Alphatec. The motion is DENIED.
  23         It is SO ORDERED.
  24 Dated: April 13, 2021
  25
  26
  27
  28

                                                  -3-           Case No. 3:18-CV-00347-CAB-MDD
